Citation Nr: 0836308	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-31 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Sons



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 until 
February 1971, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the appellant's request to 
reopen her cause of death service connection claim as 
appellant had not submitted new and material evidence.

The appellant and her witnesses offered testimony before the 
undersigned at a hearing at a videoconference hearing in 
August 2008.

The appellant's reopened claim is remanded to the RO via the 
Appeals Management Center.  The appellant will be advised if 
further information is needed.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was denied in a March 2005 
rating decision.

2.  The evidence received since that decision pertains to an 
element that served as the basis for a prior denial and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection 
for the veteran's cause of death is final. 38 U.S.C.A. § 
7104(b) (West 2002).

2.  Evidence received since the March 2005 rating decision 
denying service connection for the veteran's cause of death 
is new and material and the claim is therefore reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the appellant in 
substantiating the aspect of her claim decided in this 
appeal.

Dependency and Indemnity Compensation (DIC)

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability. 38 U.S.C.A. § 1310. A 
service-connected disability is one that was incurred in or 
aggravated by active service. See 38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a).

A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one which contributes substantially or materially to cause 
death, or aids or lends assistance to the production of 
death. 38 C.F.R. § 3.312(c).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements, evidence of a disease or injury in service, 
and a link between such disease or injury and the cause of 
death, must be supported by evidence of record. Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996).

New and Material Evidence

If a timely notice of disagreement is not received within one 
year of notice of a regional office decision, that decision 
becomes final.  38 U.S.C.A. § 7105 (West 2002).

A claimant may reopen a finally denied claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.  New evidence 
is defined as existing evidence not previously submitted to 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

The appellant submitted her original DIC claim in September 
2004.  Medical records from Adena Health Systems, Miami 
Valley Hospital and Sycamore Hospital were obtained in 
support of her claim.  Excerpts from a veteran's organization 
newsletter describing the deaths of soldiers that served in 
the veteran's unit were also submitted.  A March 2005 rating 
decision denied the appellant's claim as there was no 
presumptive service connection for pancreatic cancer due to 
Agent Orange exposure and no competent medical evidence had 
been submitted establishing a nexus between the veteran's 
death and an in-service injury or disease.

On April 28, 2006, the appellant attempted to submit a notice 
of disagreement with the March 2005 decision.  The RO 
informed her that it considered the notice of disagreement to 
be untimely and that she needed new and material evidence to 
reopen the claim.  She did not disagree with this 
determination.

As the March 2005 rating decision had become final, the 
appellant's April 2006 filing was considered to be a claim to 
reopen the veteran's cause of death service connection claim 
based upon new and material evidence.

The evidence that has been submitted since the March 2005 
decision includes a copy of a May 1990 report from Admiral 
E.R. Zumwalt, Jr. to the Secretary of VA.  Admiral Zumwalt 
recited that he had been appointed by the Secretary to review 
the data pertaining to the association between exposure to 
Agent Orange and certain adverse health consequences.  
Admiral Zumwalt concluded that there was adequate data for 
the Secretary to conclude that it was as likely as not that 
there was a relationship between Agent Orange exposure and 
pancreatic cancer.

In appointing Admiral Zumwalt to provide this report, the 
Secretary obviously found him competent.  The report provides 
evidence relating the cause of the veteran's death to his 
presumed herbicide exposure while serving in Vietnam.  This 
evidence provides evidence of a necessary element of service 
connection for the cause of the veteran's death that was 
found lacking at the time of his death.  This evidence is 
therefore, both new and material.




							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, reopening of 
the claim for service connection for the veteran's death is 
granted.


REMAND

At her hearing the appellant and her sons testified that the 
veteran had received pertinent treatment at the Chillicothe, 
Ohio VA Medical Center (VAMC) in the 1980s.  VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record." Id.  If such material could be determinative of 
the claim, a remand for readjudication is in order.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).

Under the VCAA, VA is obliged to obtain a medical opinion 
when the record contains competent evidence of a current 
disability (in a DIC case this is the condition that caused 
the veteran's death), the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case there is competent evidence that the fatal 
pancreatic cancer may be related to Agent Orange exposure in 
service.  This evidence is relatively old, and a current 
opinion is needed.

Accordingly, this case is remanded for the following:

1.  The agency of original jurisdiction 
should take the necessary steps to obtain 
all records of the veteran's treatment at 
the Chillicothe VAMC from 1980 to 1990.

2.  The claims folder should be referred 
to a physician with appropriate expertise 
to review and provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better chance) that 
exposure to herbicides in Vietnam caused 
or contributed to the veteran's 
pancreatic cancer.  

The physician should provide a rationale 
for the opinion.  The physician is also 
advised that service connection can be 
established even though pancreatic cancer 
is not listed among the diseases subject 
to presumptive service connection on the 
basis of exposure to herbicides.

3.  If the claim remains denied, the AOJ 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


